Citation Nr: 0514283	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1971 rating decision, which assigned an initial 
noncompensable rating for a right deltoid area scar, residual 
of a fragment wound without muscle involvement.

2.  Entitlement to a compensable rating for a right deltoid 
area scar, residual of a shell fragment wound (SFW) without 
muscle involvement.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran had filed a notice of disagreement (NOD) with the 
initial rating assigned for post-traumatic stress disorder 
(PTSD), in an August 2002 rating decision.  In December 2003, 
following the assignment of a 70 percent rating for PTSD, the 
veteran's attorney withdrew the appeal on this issue.  Thus, 
it is not in appellate status.

In a July 2002 VA Form 21-4138, the veteran initiated a claim 
for an increase in his wounds.  The Board construes this as 
an increased rating claim for scars of the face and scalp, 
residuals of SFWs, moderately disfiguring.  This issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating issue addressed in this 
decision.

2.  In a rating decision dated June 18, 1971, VA granted 
service connection for a right deltoid area scar, residual of 
a fragment wound without muscle involvement and assigned an 
initial noncompensable (zero percent) disability rating; VA 
notified the appellant of this decision the same month, but 
the veteran did not initiate a timely appeal of the decision 
and it became final.  

3.  The correct facts, as they were known at the time of the 
June 1971 rating decision, were before the RO, and the 
statutory and regulatory provisions extant at that time were 
correctly applied.  

4.  The June 1971 rating decision was consistent with and 
supported by the existing record and legal authority; it does 
not contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.  

5.  The veteran's residuals of an SFW to the right deltoid 
area is manifest by no more than a darker than the 
surrounding area 6cm x 1.5cm scar, which is nontender and 
nonadherent without ulceration or significant functional 
impairment or muscle tissue loss or involvement.


CONCLUSIONS OF LAW

1.  No CUE exists in a June 18, 1971 rating decision for 
failing to assign an initial compensable rating for a right 
deltoid area scar, residual of a fragment wound without 
muscle involvement.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §3.105(a) (2004).

2.  The scheduler criteria for a compensable rating for a 
right deltoid area scar, residual of a SFW without muscle 
involvement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.56, 
4.73, 4. 118, Diagnostic Codes 7803, 7804, 7805 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law not only did away with the 
concept of a well-grounded claim, but also imposed additional 
duties and obligations on VA in notifying a claimant and 
developing claims.  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000.  See 66 Fed. Reg. 
at 45,620-32 (Aug. 29, 2001).  VA is not required, however, 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable to motions for revision of a rating or Board 
decision on the grounds of CUE.  See Juarez v. Principi, 16 
Vet. App. 518, 520-21 (2002) (per curiam order); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  

The Board also is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance or notice to the appellant is required to comply 
with the notice and duty to assist mandated by 38 U.S.C.A. 
§ 5103A regarding the other issue addressed in this decision.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In VCAA 
letters dated in September 2002 and January 2004, the RO 
asked the veteran to provide additional information in 
support of his claim and told him that he must give VA enough 
information about any records so that such records could be 
requested on his behalf.  Service medical and personnel 
records and VA examination reports have been associated with 
the claims file.  In October 2002, the veteran was afforded a 
VA examination, which revealed no muscle impairment and an 
asymptomatic scar.  In variously dated letters, a rating 
action, and a statement of the case (SOC), the RO informed 
the veteran of what was needed to establish entitlement to a 
compensable rating and he was given additional chances to 
supply any pertinent information.  The veteran submitted 
duplicate copies of pertinent service personnel and medical 
records, which have been associated with the record.  The 
veteran's attorney contends that he should be afforded a VA 
muscle examination.  But the Board finds that the examination 
of record is adequate for rating purposes, especially in 
light of the absence of muscle impairment and a through-and-
through or deep penetrating wound shown in the service 
medical records or upon VA examination on three separate 
occasions.  Lay statements from the veteran and his attorney 
also have been associated with the file, including a June 
2004 informal hearing presentation. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the claims discussed in this decision.  Under 
these circumstances, the Board finds that the service and VA 
examination records, rating actions, an SOC, and lay 
statements are adequate for determining whether the criteria 
for a compensable rating have been met.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  Even though 
the September 2002 letter did not fully comply with the VCAA 
notice provisions and the January 2004 VCAA letter did not 
precede the initial RO adjudication, see Pelegrini v. 
Principi, 18 Vet. App. 112, 118-20 (2004), the January 2004 
letter provided the appellant with ample opportunity to 
respond before the case was forwarded to the Board for 
appellate consideration.  In response to the January 2004 
letter, the veteran's attorney indicated that there was no 
additional evidence to furnish.  Under these circumstances, 
the Board concludes that the RO's actions afforded the 
appellant "a meaningful opportunity to participate 
effectively in the processing of his claim by VA" and thus 
"essentially cured the error in the timing of the notice."  
See Mayfield v. Nicholson, 19 Vet. App. ___, slip op. at 32, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  Therefore, the 
Board finds that "the error did not affect the essential 
fairness of the adjudication", in light of the content-
complying notice that the RO provided prior to the 
certification of the appeal to the Board, including the SOC 
and the September 2002 and January 2004 VCAA letters, which 
informed the appellant that his increased rating claim would 
remain denied and provided him with additional opportunities 
to present argument and evidence, and the veteran's 
attorney's January 2004 response and June 2004 informal 
hearing presentation, after he received the content-complying 
notice.  Id. (holding timing-of-notice error prejudicial 
where fairness of adjudication was unaffected because 
appellant was able to participate effectively in processing 
of claim); see also 38 U.S.C.A. § 7261(b)(2); see Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As such, the Board finds that there has been 
no prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard, 4 Vet. App. at 393.

I. CUE Claim

A.  Rating Criteria in Effect at the Time of the June 1971 
Rating Decision

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. §§ 4.1, 4.2, 4.10 (1970).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1970).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1970).  
The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but 

also the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. 
§§ 4.20, 4.27 (1970).

At the time of the June 1971 rating decision, the veteran's 
right deltoid disability was rated as a scar as no muscle 
involvement or functional impairment had been shown and 
assigned an initial noncompensable rating, under 38 C.F.R. § 
4.118, Diagnostic Code 7805 (1970).  Generally, at that time, 
scars were under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1970).  Diagnostic Code 7803 provided for a 
maximum 10 percent disability rating for superficial scars 
that are poorly nourished and accompanied by repeated 
ulcerations, while Diagnostic Code 7804 provided for a 
maximum 10 percent disability rating for superficial scars 
that are tender and painful on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1970).  
Diagnostic Code 7805 noted that a scar could be rated on the 
basis of limitation of function of the affected part.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1970). 

At the time of the June 1971 rating decision, 38 C.F.R. 
§ 4.72 for rating muscle injuries, provided that a through 
and through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged.  In 
rating disability for injuries of the musculoskeletal system, 
attention must be directed to the deeper structures injured, 
bones, joints, nerves.  Injuries to the deltoid were rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5303, Muscle Group 
III for the intrinsic muscles of the shoulder girdle.  Severe 
muscle injuries to a minor (non-dominant) shoulder provided 
for maximum 30 percent rating; moderate and moderately severe 
injuries to a minor shoulder warranted a 20 percent rating; 
and slight injuries to a minor shoulder were noncompensable.  
See 38 C.F.R. § 4.73, Diagnostic Code 5303 (1970).

B. Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after an SOC has been furnished, a timely filed 
substantive appeal.  See 38 C.F.R. §§ 19.112, 19.113, 19.116, 
19.118 (1970), [38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2004)].

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 19.118(a), 19.153 (1970) [38 C.F.R. §§ 
3.104, 20.302(a), 20.1103 (2004)].

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of an NOD in 
writing, and the time limit within which such notice must be 
filed.  This information will be included in each notice of a 
benefits determination by the RO.  See 38 C.F.R. § 19.109 
(1970).  While it is contemplated that the RO will give the 
proper notice of the right to appeal and the time limit, 
failure to notify the claimant of the right to such appellate 
review or of the time limit applicable to a notice of 
disagreement or substantive appeal will not extend the 
applicable period for taking this action.  See 38 C.F.R. 
§ 19.110 (1970).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 38 
C.F.R. § 3.105(a) (1970, 2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1970, 2004).

C. CUE

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a 
Regional Office decision is subject to revision on the 
grounds of CUE.  A decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).  

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Incorrect application of the law does not necessarily 
constitute grounds for reversal.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996) (reversal is the appropriate remedy 
when the only permissible view of the evidence is contrary to 
the Board's decision).  Broad-brush allegations of failure to 
follow the regulations or failure to give due process, or any 
other general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 
313-14.  Furthermore, any breach by VA of its duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In VAOPGCPREC 4-2004, the VA's General Counsel held that, for 
a final VA decision to be reversed or revised under 
38 U.S.C.A. § 5109A (CUE) on the ground that VA failed to 
recognize a claim for veterans benefits, it must be concluded 
that: (1) it is obvious or undebatable that, when prior 
filings are construed in the claimant's favor, the pleadings 
constitute an earlier claim for the veterans benefit that was 
subsequently awarded by VA; and (2) VA's failure to recognize 
that claim manifestly affected the subsequent award of 
benefits.

D.  Analysis

The veteran claims that the June 1971 rating decision 
contains CUE, asserting that the veteran had a deep 
penetrating wound of the deltoid muscle that had to be 
debribed, and as a result, warranted a 20 percent rating as a 
moderate disability of Muscle Group III.  

After a complete and thorough review of the record physically 
before VA on June 18, 1971, the Board concludes that there 
was a tenable basis for that decision, which assigned an 
initial noncompensable rating for the veteran's right 
shoulder disability.  This decision is adequately supported 
by the service medical records and September 1970 and January 
1971 examination reports available to the RO at the time of 
the June 1971 rating action.  VA notified the appellant of 
the June 1971 decision the same month, but the veteran did 
not initiate a timely appeal of the decision and it became 
final.

At the time of the June 1971 rating decision, the objective 
medical evidence of record showed that the veteran's scar was 
asymptomatic, including the absence of any of the specific 
manifestations listed under the schedular criteria of 
Diagnostic Codes 7803-05.  His scar was not tender, subject 
to repeated ulceration or productive of limitation of 
function.  Therefore, the Board finds that a compensable 
rating for his right deltoid scar was not warranted under 
these diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1970).

Contrary to the veteran's assertions, the evidence of record 
at the time of the June 1971 rating decision did not reflect 
a moderate muscle injury to the right deltoid area.  Service 
medical records show that the veteran is left handed and that 
he received a SFW to the right shoulder from hostile rocket 
fire on November 19, 1967 near Dak To in the Republic of 
Vietnam.  His shoulder wound was debrided the same day and 
delayed primary closure was done five days later, according 
to records from the 91st Evacuation Hospital.  Records from 
the 106th General Hospital dated in December 1967 reflect 
that the veteran was evacuated to Japan because of a lower 
tympanic membrane perforation, not his SFWs to the right 
shoulder and scalp.  On admission at the Valley Forge General 
Hospital in January 1968 for further treatment of his 
perforated left tympanic membrane, records reflect that the 
veteran's right shoulder wound was healed.  

At a September 1970 VA examination, the veteran reported that 
the shrapnel, which went into his shoulder, face, head, and 
neck, did not bother him, adding that he thought they were 
all well.  On examination the veteran was noted to have a 
right shoulder injury from a gunshot wound and some shrapnel 
that hit him in the neck and face on the right side.  X-rays 
of the right shoulder - internal and external rotation - were 
negative.  The diagnoses included shrapnel to the right 
shoulder and right side of the face, function seems to be 
normal.  A January 1971 supplemental VA examination reflects 
the presence of a 3-inch by 3/4-inch vertical scar over the 
right deltoid area with minimal keloid formation.  The scar 
was noted to be soft and pliable, nontender, and without 
underlying muscle involvement.  The veteran had no complaints 
referable to his scars.  The diagnoses included multiple 
healed SFW scars, with mild to moderate disfigurement of the 
face.

In the absence of any evidence of a through-and-through 
injury or deep penetrating wound with muscle damage to the 
right deltoid, along with the facts that his scar was not 
tender, subject to repeated ulceration or productive of 
limitation of function, the RO correctly assigned a 
noncompensable rating for the veteran's residuals of a SFW to 
the right deltoid.  Similar findings were noted on VA 
examination in February 1976, when the veteran was shown to 
have a 3-inch by 3/4-inch keloid scar located at the posterior 
aspect of the proximal portion of the arm three inches below 
the acromioclavicular joint, which was not tender and was 
adherent to the underlying soft tissues.  Except for some 
stiffness with internal rotation, shoulder range of motion 
was nearly normal.

The overriding reason that the RO decision did not involve 
CUE is that the veteran and his attorney have simply 
disagreed as to how the medical evidence which was before VA 
in June 1971 was evaluated.  Such disagreement with the way 
that VA evaluated the evidence from 1970 and 1971 does not, 
the Board finds, constitute CUE.  

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the June 1971 decision was not 
clearly and unmistakably erroneous in failing to award an 
initial compensable rating for the veteran's right shoulder 
disability.  In reaching this conclusion, the Board observes 
that the evidence of record at the time of the June 1971 
decision was correctly reported.  Also, the pertinent 
statutory and regulatory provisions extant at the time of the 
June 1971 decision were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the June 1971 decision, were 
not before VA; that the statutory or regulatory provisions 
extant at that time were incorrectly applied; or that an 
undebatable error was rendered of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See 38 C.F.R. §§ 3.104(a) and 3.105(a).  
Mere disagreement with the weighing of service and post-
service medical records extant in 1971 does not amount to 
CUE.  Russell, 3. Vet. App. at 313-14.  As such, the Board 
must conclude that the June 18, 1971 rating decision did not 
contain CUE.  

II. Increased Rating Claim

The appellant contends, in essence, that his service-
connected residuals of a SFW to the right shoulder is more 
severe than the assigned disability rating suggests.

As noted above, disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function by 
comparing his symptomatology with the criteria set forth in 
the VA Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  Under the 
current version of the rating criteria, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damages shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56 (2004).

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.  Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements. At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. § 4.56(d)(3).

A moderate disability of the muscles is defined as a through-
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2004).

Under the current criteria for 38 C.F.R. § 4.73, Diagnostic 
Code 5303 pertains to Muscle Group III.  Muscle Group III 
functions in elevation and abduction of the arm to the level 
of the shoulder and acts with 1 and 2 of Muscle Group II in 
forward and backward swing of the arm.  It includes the 
intrinsic muscles of the  shoulder girdle: (1) pectoralis 
major I (clavicular) and (2) deltoid.  A slight injury to 
dominant (major) or nondominant (minor) upper extremity will 
be rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 20 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated at a maximum 
40 percent disabling if involving the dominant upper 
extremity and at a maximum 30 percent disabling if involving 
the nondominant upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2004).  

The Board observes that the record has established that the 
veteran's dominant (major) extremity is on the left and that 
he is left handed.  While the veteran's scar is located on 
his right shoulder, the objective medical evidence of record 
shows that there is no significant muscle tissue loss or 
involvement to warrant a rating under Diagnostic Code 5303.  
As such, the veteran's right shoulder disability, residuals 
of a SFW, has been rated using the predominant disability, a 
scar, under 38 C.F.R. § 4.118.

Prior to August 30, 2002, as noted above, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 provided for a maximum 10 
percent rating for superficial scars, poorly nourished, with 
repeated ulceration; Diagnostic Code 7804 provided for a 
maximum 10 percent rating for superficial scars, tender and 
painful on objective demonstration; and  Diagnostic Code 7805 
provided that other scars were rated on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002).

During the pendency of the appeal, the criteria for rating 
skin disabilities were revised effective August 30, 2002.  
See 62 Fed. Reg. 30,235-40 (June 3, 1997); 67 Fed. Reg. 
49,590-99 (July 31, 2002) (as amended by 67 Fed. Reg. 58,448-
49 (Sept. 16, 2002)).  Under the current rating criteria, a 
maximum 10 percent rating is warranted either for 
superficial, unstable scars under Diagnostic Code 7803 or for 
superficial scars, which are painful on examination, under 
Diagnostic Code 7804.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7805 still 
provides that other scars are rated on limitation of function 
of the affected part.  

In addition, under the new criteria, Diagnostic Code 7801 
provides for a 10 percent rating for scars, other than head, 
face, or neck, that are deep or that cause limited motion, a 
20 percent rating for an area or areas exceeding 12 square 
inches, a 30 percent rating for an area or areas exceeding 72 
square inches, and a maximum 40 percent rating for an area or 
areas exceeding 144 square inches.  A deep scar is one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).  A 10 percent rating is 
assigned for scars, other than the head, face, or neck, that 
are superficial and that do not cause limited motion and have 
an area or areas of 144 square inches or greater.  See 38 
C.F.R. § 4.118, Diagnostic Code 7802 (2004).  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a compensable rating for a superficial scar to the 
right deltoid area.  As such, the appeal is accordingly 
denied.

At his October 2002 VA examination, the veteran's scar was 
nontender and had been well healed for many years.  Thus, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's scar under Diagnostic 
Code 7804, as in effect both prior to and since August 30, 
2002.  The October 2002 VA examiner also determined that the 
scar was not deep and did not cause significant functional 
impairment, thereby precluding a compensable rating under 
Diagnostic Codes 7801 and 7805.  Finally, the scar at issue 
measures only 6 cm x 1.5 cm, which is far less than 144 
square inches required for a compensable rating under current 
Diagnostic Code 7802.  

The only other evidence the veteran has submitted that 
supports his claim is his own statements and those of his 
attorney.  They contend that he sustained a deep penetrating 
wound of the deltoid muscle contrary to the evidence of 
record.  The veteran does not claim that he has sought 
treatment, or been treated for, his right shoulder 
disability.  Their statements as to their belief that he 
sustained a deep penetrating wound are not competent 
evidence.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
They, as laypersons, with no apparent medical expertise or 
training, are not competent to comment on the presence or 
etiology of a medical disorder.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Consequently, the Board concludes that 
the preponderance of the evidence is against a compensable 
rating for the veteran's right shoulder disability.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected right shoulder 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no medical evidence has been presented showing 
factors not already contemplated by the rating criteria, such 
as frequent periods of hospitalization or incapacitating 
episodes, due solely to the veteran's service-connected right 
shoulder disability, as to render impractical the application 
of the regular schedular standards.  The regular schedular 
standards and the rating currently assigned, adequately 
compensate the veteran for any adverse impact caused by his 
service-connected right shoulder disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

The appeal, based on CUE in a June 1971 rating decision, 
which assigned an initial noncompensable rating for a right 
deltoid area scar, residual of a fragment wound without 
muscle involvement, is denied.

A compensable rating for a right deltoid area scar, residual 
of a SFW without muscle involvement, is denied.



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


